DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is considered vague and indefinite for the following reasons:
(a)  Claim 7 recites the limitation "the mounting hole" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
(b)  Claim 7 recites the limitation "the mounting hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kito et al. (U.S. 2015/0274008).  Kito et al. teaches a fueling device 1, 4, 5(figure 1) mounted on a vehicle (paragraph [0002]), comprising a flow path forming member 1 forming a flow path extending from a fueling port  to a fuel tank of the vehicle (paragraph [0049]), and a stay 4 joined to a vehicle body, wherein the stay supports an outer end portion of the flow path forming member (figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (U.S. 2015/0274008) in view of Kito et al. (U.S. 2017/0089491). Kito et al. (U.S. 2015/0274008) discloses the claimed invention except for the protrusion of the outer tubular member.  Kito et al. (U.S. 2017/0089491) teaches that it is known to provide a protrusion on the outer tubular member (see 25A in figure 11A).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fueling device of Kito et al. (U.S. 2015/0274008) with a protrusion on the outer tubular member, as taught by Kito et al. (U.S. 2017/0089491), in order to provide a more secure connection between the outer tubular member and the stay.
Further regarding claim 2, the flow path forming member 1 includes a filler pipe 20 extending to the fuel tank and an outer tubular member 30 into which an outer end portion of the filler pipe is inserted (figure 2) and which defines the fueling port ,the stay 4 is joined to the filler pipe via the outer tubular member (figure 2).

Regarding claim 3, the protrusion, as modified above, (25A of Kito et al. (U.S. 2017/0089491)) includes multiple tongues arranged to be spaced apart from one another in a circumferential direction (figure 11A of Kito et al. (U.S. 2017/0089491)).

Regarding claim 4, as modified above, the stay (25A of Kito et al. (U.S. 2017/0089491)) is joined to the protrusion via a fastener (figure 11A of Kito et al. (U.S. 2017/0089491)), and the fastener includes multiple screws (at 67 of Kito et al. (U.S. 2017/0089491)) or pins which are inserted in mounting holes provided in the tongues and the stay and have mutually different axial directions.



Regarding claim 6, as modified above, the tongues (25A of Kito et al. (U.S. 2017/0089491)) are arranged to be spaced apart from each other in the circumferential direction by an angle of about 180 degrees (figure 11A of Kito et al. (U.S. 2017/0089491)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (U.S. 2015/0274008) Kito et al. (U.S. 2015/0274008) discloses the claimed invention except for the auxiliary stay.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fueling device of Kito et al. (U.S. 2015/0274008) with an additional stay, in order to prevent movement of the filler pipe, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the outer tubular member and stay.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NIKI M ELOSHWAY/Examiner, Art Unit 3736